DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al., US 2019/0311743 A1 (hereinafter “Shen”).

As per claim 1, Shen teaches:
generating, at each of the plurality of remote sites, time-stamped metadata for each video stream captured at the remote site, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Shen ¶ 0040), where keywords – object names – are determined and are associated with content ID and time code, where the AI service is at a remote site (Shen ¶ 0060, “cloud-based search engine and global metadata database”);
sending, by each of the plurality of remote sites, the time-stamped metadata to a central hub, wherein the time-stamped metadata is stored in a data lake (Shen ¶ 0040), where the content database is the claimed data lake; 
entering a query by a user into a video query engine, wherein the video query engine is operatively coupled to the central hub (Shen ¶ 0050), where the search engine is the video query engine; 
applying the query to the time-stamped metadata stored in the data lake to search for one or more objects and/or events in the plurality of video streams that match the query (Shen ¶ 0050), where video content is located, where relevance is the claimed matching; 
returning a search result to the user, wherein the search result identifies one or more matching objects and/or events in the plurality of video streams that match the query, and for each matching object and/or event that matches the query, providing a link to the corresponding video stream with a reference time that includes the matching object and/or event (Shen ¶ 0060), where a video relevant to a search is identified, and where going directly to a location teaches a link to a particular video and a particular time code; 
using the link to download a video clip of the video stream that includes the matching object and/or event from the corresponding remote site (Shen ¶ 0060), where distribution is the downloading; and 
displaying the video clip of the video stream on a display (Shen ¶ 0060), where purchased video is implicitly played, thereby displayed.

As per claim 2, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the plurality of remote sites are geographically dispersed sites (Shen ¶ 0060, “cloud-based search engine and global metadata database”).

As per claim 3, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the central hub is in the cloud and is in communication with the plurality of remote sites via the Internet (Shen ¶ 0060, “cloud-based search engine and global metadata database”; Shen Fig. 1).

As per claim 4, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the central hub executes the video query engine (Shen ¶ 0060, “cloud-based search engine”), where the search engine is part of the platform hosted on the cloud.

As per claim 10, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the identifier that uniquely identifies the corresponding video stream in the time-stamped metadata includes an address (Shen ¶ 0060), where, insofar as the time code based metadata, which includes a mapping to the unique ID (Shen ¶ 0049) is usable to locate the media asset, it is an address as claimed under a broadest reasonable interpretation.

As per claim 11, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the identifier that uniquely identifies the corresponding video stream in the time-stamped metadata identifies the remote site that stores the corresponding video stream as well as a source of the corresponding video stream (Shen ¶ 0060), where, insofar as the time code based metadata, which includes a mapping to the unique ID (Shen ¶ 0049) is usable to locate the media asset, it identifies the remote site and source as claimed under a broadest reasonable interpretation.

As per claim 12, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the link comprises a hyperlink or other reference (Shen ¶ 0060), where, insofar as the time code based metadata, which includes a mapping to the unique ID (Shen ¶ 0049) is usable to locate .

As per claim 13, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the link is automatically initiated when the search result is returned to the user, such that the corresponding video clip that includes the matching object and/or event is automatically downloaded from the corresponding remote site that stores the corresponding video stream and displayed on the display (Shen ¶ 0060), where distribution of a video in a video marketplace downloads and displays a video under a broadest reasonable interpretation.

As per claim 14, Shen teaches:
receive time-stamped metadata from the plurality of remote sites, wherein for each remote site, the time-stamped metadata is received for each video stream captured at the remote site, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Shen ¶ 0040), where keywords – object names – are determined and are associated with content ID and time code, where the AI service is at a remote site (Shen ¶ 0060, “cloud-based search engine and global metadata database”);
storing the received time-stamped metadata in the memory (Shen ¶ 0040), where the content database is stored; 
receive a query from a user (Shen ¶ 0050), where a query is entered; 
apply the query to the time-stamped metadata in the memory to search for one or more objects and/or events in the plurality of video streams that match the query (Shen ¶ 0050), where video content is located, where relevance is the claimed matching;
return a search result, wherein the search result identifies one or more matching objects and/or events in the plurality of video streams that match the query, and for each matching object and/or event that matches the query, provide a link to the corresponding video stream stored at a corresponding remote site with a reference time that includes the matching object and/or event (Shen ¶ 0060), where a video relevant to a search is identified, and where going directly to a location teaches a link to a particular video and a particular time code;
using the link to download a video clip of the video stream that includes the matching object and/or event from the corresponding remote site (Shen ¶ 0060), where distribution is the downloading; and 
output the video clip of the video stream for display (Shen ¶ 0060), where purchased video is implicitly played, thereby displayed.

As per claim 15, the rejection of claim 14 is incorporated, and Shen further teaches:
wherein the plurality of remote sites are geographically dispersed sites (Shen ¶ 0060, “cloud-based search engine and global metadata database”).

As per claim 16, the rejection of claim 14 is incorporated, and Shen further teaches:
wherein the central hub is in the cloud and is in communication with the plurality of remote sites via the Internet (Shen ¶ 0060, “cloud-based search engine and global metadata database”; Shen Fig. 1).



As per claim 19, Shen teaches:
storing the one or more video streams captured at the remote site in the memory (Shen ¶ 0037), where videos are stored; 
generate time-stamped metadata for each of the one or more video streams captured at the remote site, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Shen ¶ 0040), where keywords – object names – are determined and are associated with content ID and time code, where the AI service is at a remote site (Shen ¶ 0060, “cloud-based search engine and global metadata database”); 
send the time-stamped metadata to a central hub that is remote from the remote site (Shen ¶¶ 0040), where the AI service is in the cloud, and therefore remote from the content database, and therefore sends the mapping; 
receive a request from the central hub, the request identifying a particular one of the one or more video streams and a reference time (Shen ¶ 0060), where a particular time in a particular video is requested; 
send a video clip of the requested video stream that includes the reference time (Shen ¶ 0060), where the video is sent responsive to the request.

As per claim 20, the rejection of claim 19 is incorporated, and Shen further teaches:
wherein the request includes the identifier that uniquely identifies the corresponding video stream (Shen ¶ 0060), where, insofar as the request for a particular video to be distributed is for a particular video, the request includes an identifier that uniquely identifies a video.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”), in view of Gopalan, US 2015/0310307 A1 (hereinafter “Gopalan”).

As per claim 5, the rejection of claim 1 is incorporated, but Shen does not teach:
processing, by the central hub, the time-stamped metadata stored in the data lake to identify additional objects and/or events occurring in the plurality of video streams captured at the plurality of remote sites.

The analogous and compatible art of Gopalan, however, teaches identifying, based on metadata about objects detected in a video, additional objects (Gopalan ¶ 0025).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Gopalan with those of Shen to process the metadata the objects identified by the AI service and human tagging of Shen in order to better contextualize the video such that it can be better searchable.

As per claim 17, the rejection of claim 14 is incorporated, but Shen does not teach:
wherein the one or more processors are further configured to process the time-stamped metadata stored in the memory to identify additional objects and/or events occurring in the plurality of video streams captured at the plurality of remote sites.

The analogous and compatible art of Gopalan, however, teaches identifying, based on metadata about objects detected in a video, additional objects (Gopalan ¶ 0025).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Gopalan with those of Shen to process the metadata the objects identified by the AI service and human tagging of Shen in order to better contextualize the video such that it can be better searchable.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”), in view of Ludwigsen et al., US 202/0242367 A1 (hereinafter “Ludwigsen”).

As per claim 6, the rejection of claim 1 is incorporated, but Shen does not teach:
processing, by the central hub, the time-stamped metadata stored in the data lake to identify contextual relationships between objects and/or events occurring in the plurality of video streams captured at the plurality of remote sites.

The analogous and compatible art of Ludwigsen, however, determines relationships between videos based on objects determined in the videos (Ludwigsen ¶ 0014).

.

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”), in view of Panuganty et al., US 2020/0034357 A1 (hereinafter “Panuganty”).

As per claim 7, the rejection of claim 1 is incorporated, but Shen does not teach:
wherein the video query engine includes one or more cognitive models to derive an inference for the query to aid in identifying relevant search results.

The analogous and compatible art of Panuganty, however, teaches a model that determines a query intent (Panuganty ¶¶ 0230-39).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Shen to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

As per claim 8, the rejection of claim 7 is incorporated, but Shen does not teach:
 wherein the inference is one of a user's intent of the query, a user's emotion, a type of user, a type of situation, a resolution, and a context of the query.



It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Shen to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

As per claim 9, the rejection of claim 7 is incorporated, but Shen does not teach:
wherein the one or more cognitive models are refined using machine learning over time.

The analogous and compatible art of Panuganty, however, teaches a cognitive model that determines a query intent, where the model is trained by machine learning (Panuganty ¶¶ 0230-39).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Shen to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

As per claim 18, the rejection of claim 14 is incorporated, but Shen does not teach:
wherein the central hub executes a video query engine that includes one or more cognitive models to derive an inference for the query to aid in identifying relevant search results.

The analogous and compatible art of Panuganty, however, teaches a model that determines a query intent (Panuganty ¶¶ 0230-39).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner




/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159